Case 2:21-cv-07106-SVW-SK Document 7 Filed 09/13/21 Page 1 of 1 Page ID #:27




                                                               JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


 STACEY ANN FOSTER,                   CASE NO. 2:21-cv-7106-SVW (SK)
                  Plaintiff,
                                      JUDGMENT
            v.
 PAUL M. NAKASONE, et al.,
                  Defendants.



      Pursuant to the Order Dismissing Action for Lack of Jurisdiction, IT
 IS ADJUDGED that the complaint is dismissed without leave to amend
 and this action is dismissed with prejudice.




 DATED: September 13, 2021
                                         HON. STEPHEN V. WILSON
                                         U.S. DISTRICT JUDGE
